                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

DANIEL HERRERA                                                                PLAINTIFF

V.                             CASE NO. 3:18-CV-28-BD

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                         ORDER

        Plaintiff Daniel Herrera has moved for an award of attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. ' 2412. (Docket entry #19) He seeks fees and

expenses in the amount of $3,361.57. (Id.) The Commissioner does contest the attorney

and paralegal hours expended, the requested hourly rates, or the amount of expenses. The

Commissioner, however, calculated that total as $3,341.50 rather than $3,361.57,

apparently failing to include the $20.07 in expenses in her calculations. (#21)

        Because there is no objection to granting attorney’s fees and expenses, Mr.

Herrera’s motion (#19) is GRANTED, and the Commissioner is directed to pay the total

sum of $3,361.57 in fees and expenses, subject to offset if he has outstanding government

debt.

        IT IS SO ORDERED, this 20th day of February, 2019.


                                          ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE

 
